Citation Nr: 1014466	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  04-08 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE


Entitlement to an increased (compensable) disability rating 
for bilateral hearing loss.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel





INTRODUCTION

The Veteran served on active duty from November 1965 to 
December 1965 and from July 1967 to September 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska.  In May 2005, the Veteran testified before 
the undersigned at a Travel Board hearing.  

In a March 2007 decision, the Board denied the claim for a 
compensable rating for bilateral hearing loss.  The Veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  Pursuant to an October 
2008 Memorandum Decision, the Court vacated the Board's 
decision and remanded the matter back to the Board.  In 
December 2009, the Board remanded this case for the Veteran 
to be afforded a new VA audiological examination.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that the Veteran is 
afforded every possible consideration.

In the Board's December 2009 Remand decision, the following 
action was requested:

1.  Obtain the Veteran's audiological treatment records 
from the Anchorage VAMC, dated since September 2004.

2.  Thereafter, request the Anchorage VAMC to schedule 
the Veteran for a VA audiological examination at a 
different facility, if possible.  The Anchorage VAMC 
should make requests to the CBOCs in Wasilla, Kenai, and 
Fairbanks.  Only if none of the three VA CBOCs are 
available to examine the Veteran should the Anchorage 
VAMC schedule the requested C&P audio examination at 
their facility.  The Anchorage VAMC must document all 
attempts it makes.

The Veteran's claims folder and a copy of this remand 
should be available to the examiner.  The testing to 
determine the current severity of the Veteran's hearing 
loss should include the use of controlled speech 
discrimination (Maryland CNC) and a puretone audiometry 
test.

The examiner should fully describe the functional 
effects caused by the Veteran's hearing disability in 
the final report.

A rationale for any opinion expressed should be 
provided.

Thereafter, the pertinent VA treatment records were obtained.  
With respect to scheduling the Veteran for an examination, it 
was noted that the Veteran lives in Anchorage and the request 
asked for him to be seen at one of the CBOCs in Alaska.  The 
RO noted that if the Veteran went to another VA facility (the 
available CBOCs in Kenai and Fairbanks), the audiologist from 
Anchorage would perform the examination, as this audiologist 
travels to those two facilities.  It was also noted that the 
CBOC in Wasilla sends veterans to the Anchorage VAMC.  The RO 
contacted the Veteran and tried to schedule him.  He stated 
that he did not want to see anyone connected with VA for his 
examination.   See Email correspondence dated January 14, 
2010.  An examination was scheduled at the Anchorage VAMC, 
but the Veteran refused the examination at that location.  
The examination was canceled on January 19, 2010.  

In correspondence received in February 2010, the Veteran 
acknowledged that he was told by a VA employee that his only 
option for a VA examination was at the Anchorage Audiology 
Clinic.  He asked to be told where he could go to get his 
hearing tested that is not related to the Anchorage Audiology 
Clinic.  He indicated that he was willing to pay for the 
test.  

In sum, the Veteran has indicated that he does not want to be 
examined by anyone associated with the Anchorage Audiology 
Clinic.  The Board notes that this encompasses examinations 
conducted by the CBOCs in Kenai, Fairbanks, and Wasilla, as 
audiologists from the Anchorage Audiology Clinic perform the 
examinations for those facilities.  The Veteran has indicated 
that he wants to obtain a private examination and has 
requested assistance in doing so.  On remand, he should be 
advised that he is permitted to submit relevant private 
medical evidence in support of his claim, to include the 
results of a private audiology examination.  If he is 
examined by a private audiologist, it would be useful if that 
audiologist identified the current severity of the Veteran's 
hearing loss including the use of controlled speech 
discrimination (Maryland CNC) and a puretone audiometry test, 
and what are the functional effects caused by the Veteran's 
hearing disability.

Accordingly, the case is REMANDED for the following action:

1.  Inform the Veteran that he may obtain 
a private audiology examination, on his 
own and at his own expense.  He should be 
informed that if he chooses to be 
examined by a private audiologist, an 
examination for hearing impairment for VA 
purposes must be conducted by a state-
licensed audiologist and must include a 
controlled speech discrimination test 
(Maryland CNC) and a puretone audiometry 
test.  Examinations are to be conducted 
without the use of hearing aids.  See 
38 C.F.R. § 4.85(a).  The audiologist 
should be requested to describe the 
functional effects caused by the 
Veteran's hearing loss, and a rationale 
for any opinion expressed should be 
provided.  

2.  Thereafter, the AMC should 
readjudicate the claim on appeal in light 
of all of the evidence of record.  If the 
claim remains denied, the Veteran should 
be provided with a supplemental statement 
of the case and afforded a reasonable 
period of time within which to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2009). 

